People ex rel. Gray v Toulon (2019 NY Slip Op 05782)





People ex rel. Gray v Toulon


2019 NY Slip Op 05782


Decided on July 24, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 24, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
COLLEEN D. DUFFY
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2019-07987

[*1]The People of the State of New York, ex rel. David Gray, on behalf of Richard Quinn, petitioner, 
vErrol D. Toulon, Jr., Sheriff, Suffolk County, et al., respondents.


Brill Legal Group, P.C., Hempstead, NY (David Gray pro se of counsel), for petitioner.
Timothy D. Sini, District Attorney, Riverhead, NY (Dana M. Castaldo of counsel), respondent pro se and for respondent Errol D. Toulon, Jr., Sheriff, Suffolk County.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction upon Suffolk County Indictment No. 841/19 to release Richard Quinn on his own recognizance or to set reasonable bail.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the County Court, Suffolk County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
CHAMBERS, J.P., DUFFY, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court